 1
                                                       J S -6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                 SOUTHERN DIVISION
10

11
     Andrea and Keith Landry,             Case No.: 8:19-cv-01889-JVS-DFM
12
                   Plaintiffs,            ORDER GRANTING
13                                        STIPULATION OF DISMISSAL
          vs.                             WITH PREJUDICE
14

15 Consumer Portfolio Services, Inc.,

16                 Defendant.

17

18

19

20

21

22

23

24
                                                                                ORDER
                                                       Case No. 8:19-cv-01889-JVS-DFM
1          The Court, having read and considered the Parties’ Stipulation of Dismissal

2 with Prejudice, IT IS HEREBY ORDERED GRANTING THE STIPULATION.

3
     This matter is dismissed in its entirety with prejudice.
4

5

6

7 DATED: December 20, 2019                                _________________________
8                                                         Judge James V. Selna

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              -2-                                         ORDER
                                                                 Case No. 8:19-cv-01889-JVS-DFM
